EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 11 are allowable because the prior art of record does not disclose or reasonably suggest an entire combination of a method and apparatus for speech recognition, comprising recognizing speech by a user, extracting the speech uttered by the user to convert the speech into text, recognizing a named entity based on the text, structuring a relationship of the named entity based on a word embedding method by: performing tokenization by separating the text into sentences as units and then identifying each word in the sentence among the sentences, performing embedding by representing the identified word by a vector and vectorizing the word through part-of-speech tagging and a named entity class, wherein a similarity between features is measured through weight calculation between the features according to an unsupervised learning method, and the named entity with a high similarity for a threshold is clustered, determining an utterance intent based on the text corresponding to the speech of the user by: recognizing the named entity, recognizing a relationship information of the structured named entity, and restructuring the relationship of the named entity to reset the relationship information, when accuracy of the utterance intent is small compared to a preset target value, wherein a threshold in the restructuring of the relationship of the named entity is smaller than a threshold in the structuring of the relationship of the named entity previously performed, providing response information corresponding to a determination result of the utterance intent, displaying the relationship information of the structured named entity, and determining a meaning of the named entity in consideration of the relationship information.
Elkholy et al. (U.S. Patent No. 10,242,320) discloses a number of these features directed to using machine learning of a data model for named entities, but at least does not perform speech recognition on an utterance, does not determine an utterance intent, and does not determine that an accuracy of an utterance intent is small.  Specifically, Elkholy et al. discloses that a data model for named entities includes concepts with relations between concepts represented by edges in a data model.  Training of entity models includes modifying the data model based on training.  A model trainer pre-processes a document collection by dividing documents into sentences, applying a part of speech tagger, and generating word embeddings.  A named entity recognition (NER) model may be trained for a first time based on labeling of an initial set of sentences, the NER model is updated or refined based on labeled sentences, and training ends when a threshold level of accuracy is reached.  The entity model is applied to text-based documents to extract a list of entities.  Additionally, Elkholy et al. does not clearly disclose clustering or a similarity between features that is measured through weight calculation using unsupervised learning.
The Specification, [1] - [6], states an objective of improving speech recognition of an utterance intent by identifying a semantic relationship between named entities.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        September 8, 2021